DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.84, Standards for Drawings.  The drawings contain excessive shading. The standards require line drawings only and corrected drawings are requested. See MPEP 1.84. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2-10 are objected to because of the following informalities:  They recite "An aircraft galley unit..." and should be replaced with, "The aircraft galley unit Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6, 7 and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In line 20 of the claim set , claim 6 reads: An aircraft galley unit according to claim 1 comprising a first face and a second face, wherein: in use, the first face is positioned at 90 degrees with respect to a direction of travel along an aircraft aisle and the second face is positioned at less than 90 degrees with respect to the direction of travel along the aircraft aisle; the first face comprises food and/or drink preparation equipment; and the second face comprises the compartment.
It is unclear what is in-use and/or what the significance of the in-use state is with respect to the claim limitations. Furthermore, it is unclear how the orientation of faces of a 
Claim 7 is rejected based on its dependency on claim 6.  
Regarding claim 9, the metes and bounds of the limitation, “wherein the airline food containers are insertable in an airline trash compactor,” render the claim indefinite since the specifcaiton discloses that food containers 400 (carrier boxes) hold the meal packs 401.  Therefore its clear that the food containers are not designed to be placed within the trash compacter.  Applicant is advised to review the claim to perhaps clarify whether the food containers or the meal packs are designed to be placed within the airline trash compactor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Burd, (Pub. No.: US 2021/0139148 A1).

Regarding claim 1, Burd discloses an aircraft galley unit (102: galley, Figs. 1, 2, 3, 8) comprising: 
a compartment (104, 104A, 104B: meal box compartment, Figs. 1, 2, 3, 8) configured to receive airline cart food containers (108: standard unit meal box, Fig. 5), wherein a shape and size of the compartment is such that the airline cart food containers are vertically arrangeable in the compartment and sit flush against the walls of the compartment. 
(§[0021], [0022]: Each of the standard unit meal box compartments 104 may be configured to hold at least one standard unit meal box 108; …each of the standard unit meal box compartments 104 may be configured to hold at least one standard unit meal box 108. The standard unit meal box compartments 104 may include single width double depth standard unit meal box compartments 104A configured to hold two standard unit meal boxes 108.)

Regarding claim 2, Burd discloses an aircraft galley unit according to claim 1, wherein the compartment comprises supports (154: rub strips, Fig. 13) configured to support each airline cart food container. 
(§[0023]: The standard unit meal box compartments 104 may have rub strips 154 (e.g., plastic rub strips) on four sides (e.g., top, bottom, and two side walls), such as shown in FIG. 13. 

Regarding claim 4, Burd discloses an aircraft galley unit according to claim 1, wherein the compartment comprises a door (106, Fig. 3).

Regarding claim 5, Burd discloses an aircraft galley unit according to claim 1, wherein the compartment is refrigerated (via, 110: chiller, Fig. 8). 
(§[0021]: …the standard unit meal box compartments 104 may include at least one chilled air system, such as shown in and described with respect to FIGS. 8-11.)

Regarding claim 6, Burd discloses an aircraft galley unit according to claim 1 comprising:
 a first face (Figs. 1, first face, see below) and a second face (Fig. 1 with doors 106, below), wherein: in use, the first face is positioned at 90 degrees with respect to a direction of travel along an aircraft aisle and the second face is positioned at less than 90 degrees with respect to the direction of travel along the aircraft aisle; the first face comprises food and/or drink preparation equipment (see countertop, Fig. 3); and the second face comprises the compartment (104, 104A, 104B, Fig. 1)
(§[0021]: The galley 102 may include standard unit meal box compartments 104. Each of the standard unit meal box compartments 104 may include a rear wall, side walls, and a door 106 at a front of each standard unit meal box compartment 104.) (see annotated Fig. 1 below)

    PNG
    media_image1.png
    422
    652
    media_image1.png
    Greyscale


Regarding claim 7, Burd discloses an aircraft galley unit according to claim 6, wherein: the compartment is one of a plurality of compartments (plurality of 104, Figs. 1, 2, 3)  of the aircraft galley unit and the second face is one of a plurality of second faces of the aircraft galley unit (see annotated Fig. 1), each second face comprising a respective one of the compartments (see annotated Fig. 1); and the first face is positioned between two of the second faces (as best understood, depicted in Fig.1,. If a crew member walked from “another second face” towards the first face, and around the aisles of the plane back to the second face, the first was then between the two faces.)

Regarding claim 8, Burd discloses an aircraft galley unit according to claim 1, wherein the airline cart food containers are removable from the compartment and loadable on an airline cart. 
(Examiner note: This is a functional limitation that Burd can perform, you can load the containers/organic waste as best understood of Burd onto a skycart. The cart is not required by the claim.) 

Regarding claim 9, Burd discloses an aircraft galley unit according to claim 1, wherein the airline food containers are insertable in an airline trash compactor.
(Examiner note: This is a functional limitation that Burd can perform, you can insert the containers of Burd into a trash compactor. The trash compactor is not required by the claim.) 


Regarding claim 10, Burd discloses an aircraft galley unit according to claim 1, wherein each airline cart food container comprises a plurality of meal packs (108, Fig. 5) 
(§[0023]: For example, the standard unit meal box 108 may be an ATLAS standard, standard unit meal box. The standard unit meal box 108 may be designed to fit in the standard unit meal box compartment 104 (e.g., a standard ARINC standard unit compartment) in galleys 102.) 
(Examiner’s note: the standard meal boxes referenced above are known to a person ordinarily skilled in the art to contain multiple meals.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burd as applied to claims 1 and 2 above, and further in view of Baatz et al. (Pub. No. US 2009/0314889 A1), herein after Baatz..

Regarding claim 3, Burd discloses an aircraft galley unit according to claim 2, wherein the supports (154, Fig. 13), support an edge of one of the airline cart food containers (108, Fig. 5).
However, Burd is silent to the supports comprising ribs, each configured to support an edge of one of the airline cart food containers.
Baatz teaches supports comprising ribs (16: rails or brackets, Fig. 2), each configured to support an edge of one of the airline cart food containers.
(§[0055]: The rails or brackets on which the boxes rest are shown in FIG. 2 as reference 16. These rails or brackets are designed to sustain the load of the boxes in the compartment.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the supports of Burd with the teachings of Baatz to include rails or brackets to support the load along the entire length of the meal box and furthermore, to facilitate airflow and cooling for the food containers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6761332 discloses a galley for a vehicle with the applicants disclosed face . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642